Citation Nr: 1146271	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  06-27 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to April 25, 2005, for the award of service connection for ulcerative colitis, status post colectomy.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1969.

This appeal to the Board of Veterans' Appeals (Board) arises from a September 2005 rating decision in which the RO granted service connection for ulcerative colitis, status post colectomy with ileonal anal pull through and pouch formation with anal stenosis (claimed as hemorrhagic proctitis extending to the left side of colon with manifestations/exacerbations of hematochezia and diarrhea), effective April 25, 2005.  The Veteran filed a notice of disagreement (NOD) with the effective date of the award in December 2005, and the RO issued a statement of the case (SOC) in June 2006.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2006.   

In September 2008, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  On the date of the hearing, the Veteran submitted a favorable decision from the Social Security Administration (SSA) which reflects a finding that the Veteran was disabled from December 2002, along with a waiver of his right to have this evidence initially considered by the RO.  The Veteran also submitted, in December 2007, a November 2007 letter from his private physician, Dr. Sninsky.  While this letter is a duplicate of an April 2005 letter which was previously considered by the RO in the September 2005 rating decision, the Veteran also submitted a waiver regarding this evidence in July 2008.  The Board accepts all the aforementioned evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

In an October 2008 decision, the Board granted an effective date of July 15, 1986, but no earlier, for the award of service connection for ulcerative colitis.  The Veteran appealed the Board's October 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court issued a memorandum decision reversing the Board's decision and remanding this claim to Board for the assignment of an effective date no later than November 1981 for the award of service connection for ulcerative colitis.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  In December 1969, the Veteran submitted a formal claim for compensation for lower abdominal pain since a September 1968 hemorrhoidectomy which, when resolving reasonable doubt in the Veteran's favor, can reasonably be construed as a claim for service connection for hemorrhagic proctitis or ulcerative colitis.  

3.  In an August 1986 rating decision, the RO denied a claim for service connection for ulcerative colitis; the Veteran was notified of the denial in August 1986, but did not initiate an appeal.

4.  In April 2005, the Veteran submitted his request to reopen a claim for service connection for hemorrhagic proctitis extending to the left side of the colon with manifestations/exacerbations of hematochezia and diarrhea, with a refractory condition requiring complete colostomy with ileonal anal pull-through with J pouch formation with anal stenosis.

5.  In April 2005, the Veteran submitted new service treatment records regarding his in-service hospitalization for hemorrhoidectomy.

6.  Although, in the September 2005 rating decision on appeal, the RO granted service connection for ulcerative colitis, status post colectomy, effective April 25, 2005 (the date of receipt of the Veteran's request to reopen his claim for service connection), the Veteran has, essentially, continuously prosecuted the claim for benefits ultimately awarded since December 1969.



CONCLUSION OF LAW

1.  The August 1986 rating decision is not final.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(c), 3.400 (2011).

2.  The criteria for the assignment of an effective date of December 8, 1969, for the award of service connection for ulcerative colitis have been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151(a), 3.155, 3.156, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

As will be discussed below, the Board is granting the earliest possible effective date for the award of service connection for ulcerative colitis (i.e., the date following the Veteran's release from active duty service).  As this represents a full grant of the benefit sought on appeal, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.  

II.  Analysis

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopen) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R. § 3.400(q).  

Also pertinent to this appeal, 38 C.F.R. § 3.156(c) provides that when VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  38 C.F.R. § 3.156(c).  Under these circumstances, an award made based all or in part on the records identified by paragraph (c)(1) of this section will be effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

Effective October 6, 2006, 38 C.F.R. § 3.156(c) and 3.400(q) were revised to establish clearer rules regarding reconsideration of decisions on the basis of newly discovered service department records.  Most importantly, the substance of 38 C.F.R. § 3.400(q)(2) is now included in the revised § 3.156(c).  Prior to the revision, § 3.400(q)(2) governed the effective date of benefits awarded when VA reconsidered a claim based on newly discovered service department records.  The prior 3.400(q)(1) is redesignated as new § 3.400(q)(1) and (2) without substantive change.  See 70 Fed. Reg. 35,388 (2005).  

The Secretary indicated in the proposed rule amending § 3.156(c), and the Court agreed in its review of the new regulation, that the October 6, 2006, revision was not intended as a substantive change of law.  See Mayhue v. Shinseki, 24 Vet. App. 273, 278-79 (2011).  Therefore, as in effect both prior to and as of October 6, 2006, a claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim or the date entitlement arose, whichever is later.  See id. at 279; see also 38 C.F.R. § 3.156(c) and § 3.400(q)(2) (2006); 38 C.F.R. § 3.156(c) (2011).  

As discussed below, 38 C.F.R. § 3.156(c) is for application in the present claim.  However, a review of the record reveals that the RO did not consider this regulation, either as in effect prior to, or as revised on October 6, 2006, in adjudicating the Veteran's appeal.  Nevertheless, given the Board's favorable decision in this case, the Veteran is not prejudiced by the Board considering and applying the revised version of this regulation in the first instance.  

Historically, in December 1969, the Veteran filed a claim for service-connected compensation benefits.  Under paragraph six, entitled 'nature of sickness, diseases, or injuries for which claim is made and date each began,' the Veteran indicated that he was seeking service connection for residuals of a September 1968 hemorrhoid operation and an episode of mononucleosis in August 1969.  Additionally, under paragraph 26, entitled 'remarks,' the Veteran referenced his response under paragraph six and further indicated a claim for "pains in lower abdomen since operation."  An April 1970 rating decision granted service connection for hemorrhoids and assigned a 0 percent (noncompensable) rating effective December 8, 1969, the date following the Veteran's release from active duty service.  

Subsequently, in March 1977, the Veteran submitted a statement that he would "like to be considered for an increase in my service-connected disability compensation due to an increase in severity."  He noted that he would be submitting medical evidence to support his claim.  In correspondence received in April 1978, Dr. Burke reported that sigmoidoscopies conducted in September and October 1972 revealed bleeding mucus colitis and that mucus colitis was still present, respectively.  Also received in April 1978 were records of private treatment dated from August 1973 to March 1978 which show complaints of abdominal cramping and rectal bleeding, as well as findings of ulcerative proctitis, rule out ulcerative colitis, and coloproctitis.  Finally, in a March 1978 letter (received in June 1978), the Veteran explained the reasons for his claim for increased compensation.  He reported that he received treatment in service for bleeding from the rectum and that following his 1968 surgery, the physician told him that it was not the hemorrhoids which were causing the bleeding, but that there appeared to be a small infection.  The Veteran indicated that he continued to experience bleeding on and off, that he sought evaluation of his complaints at the VA following separation from service, and that he was eventually diagnosed with chronic ulcerative colitis by sigmoidoscopy in 1972.  

In a July 1978 confirmed rating decision, the RO denied an increased rating for hemorrhoids.  

In a statement received in November 1981, the Veteran indicated that he was rated 0 percent for ulcerative colitis, and would like to be reevaluated due to the worsening of this condition.  In a November 1981 letter, the RO informed the Veteran that he was only service-connected for hemorrhoids, not ulcerative colitis, and if he wanted to file a claim for service connection for ulcerative colitis, he had to submit medical evidence showing that the condition was incurred in or aggravated by military service, and show continuity of treatment from the date of discharge to the present.  In a December 1981 confirmed rating decision, the RO denied an increased rating for the Veteran's service-connected hemorrhoids.  At the bottom of the December 1981 confirmed rating decision there is a note (in parentheses) indicating that the "matter of [service connection] for ulcerative colitis [is] pending."  

In correspondence received on July 15, 1986, the Veteran requested that his claims file be reviewed for the relationship of surgery to a service-connected condition, adding that his surgery performed in 1968 was considered to be for hemorrhoids instead of an in-service infection.  In an August 1986 rating decision, the RO denied service connection for ulcerative colitis.  In its denial, the RO noted that service treatment records were negative for complaints of, treatment for, or diagnoses of colitis, and that there was no evidence to establish that the ultimate diagnosis of ulcerative colitis was incurred or aggravated by service, or that it was in any way related to the Veteran's service-connected hemorrhoids for which he underwent a hemorrhoidectomy in September 1968.

The evidence considered by the RO in August 1986 included service treatment records, which reflect complaints regarding and treatment for constipation and blood streaked stool, including a hemorrhoidectomy in September 1968.  Also of records were the private treatment records dated from 1973 to 1978 and the report of Dr. Burke, as described above.  A report of hospitalization at the Gainesville VA Medical Center (VAMC) from November 1981 reflected that colonoscopy revealed ulcerative colitis.

Although notified of the RO's August 1986 denial by letter in August 1986, the Veteran did not initiate an appeal.

In April 2005, the Veteran sought to reopen his claim for service connection for ulcerative colitis (claimed as hemorrhagic proctitis extending to the left side of his colon).  With his request to reopen, the Veteran submitted an April 2005 letter from his physician, Dr. Sninsky, and service treatment records which were not previously associated with the claims file.

The service treatment records associated with the claims file in April 2005 include records pertaining to the Veteran's September 1968 hospitalization for hemorrhoidectomy at Bergstrom Air Force Base.  The narrative summary of this hospitalization notes that, at the time of surgery, the Veteran was found to have hemorrhagic proctitis.  The diagnoses were hemorrhoids, internal and external, and hemorrhagic proctitis.

In his April 2005 letter, Dr. Sninsky reported that he first met with the Veteran in November 1981, when he was referred to the Gainesville VAMC for ulcerative proctitis with diarrhea and hematochezia, and had continued to treat him until 1999 when he left for Vanderbilt University.  Dr. Sninsky noted that the Veteran developed refractory ulcerative colitis, and underwent colectomy with ileoanal pull-through and pouch formation because of refractory disease.  In late 2003, the Veteran presented records he had received from VA, showing the diagnosis of hemorrhagic proctitis at the time of the hemorrhoidal surgery in September 1968.  Dr. Sninsky noted that, as he was reviewing the Veteran's records, he found that, in January 1969, he was given Lomotil for severe diarrhea, which could have been a viral or bacterial infection, or a relapse of his ulcerative colitis, and that, in August 1969, the Veteran reported constipation with blood streaking and mucus.  Dr. Sninsky indicated that it is not unusual for patients with ulcerative colitis to develop constipation and then later diarrhea if the disease extends up to the left colon.  He opined that this clearly could have been an exacerbation of the Veteran's ulcerative colitis as one reviewed the records retrospectively.  He added that a 1972 sigmoidoscopy revealed chronic ulcerative colitis with left-sided extension.

Dr. Sninsky opined that the Veteran had hemorrhagic proctitis that eventually expanded to the left side of his colon from his initial presentation in 1968, and that the Veteran's records clearly demonstrated that the Veteran's condition started in 1968 and worsened over the years, eventually leading to a refractory condition requiring colectomy with ileoanal pull-through and pouch formation.

Thereafter, in September 2005, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and noted that the Veteran underwent hemorrhoidectomy for internal hemorrhoids in 1968, and was taking Lomotil for diarrhea in 1969, the etiology of which could possibly be infectious, and that a 1972 sigmoidoscopy revealed chronic ulcerative colitis with left side extension.  The diagnosis following examination was ulcerative colitis, and the examiner opined that, given the clinical history of the Veteran from 1967 onwards, it was at least as likely as not that the Veteran could have had ulcerative colitis that was not diagnosed while in the military.  The examiner added that a sigmoidoscopy was not done until 1972, which confirmed the diagnosis of ulcerative colitis.

In the September 2005 rating decision, the RO granted service connection for residuals of ulcerative colitis, evaluated as 10 percent disabling, effective April 25, 2005, the date of the Veteran's request to reopen his claim for service connection.

During the September 2008 hearing, the Veteran reported that he had problems with bleeding from the rectum in service, and that, during his September 1968 hemorrhoidectomy, the physician informed him that he had an infection which was causing the bleeding.  The Veteran described continuous treatment for his condition since service, adding that the first diagnosis he received following service was the 1972 diagnosis of colitis rendered by Dr. Burke.  He stated that he had requested records of his in-service hospitalization in 2002 from the National Personnel Records Center in St. Louis, received the records in later 2003, and showed all of his medical records to Dr. Sninsky.  The Veteran asserted that he should be granted an earlier effective date for the award of service connection for ulcerative colitis because there was evidence of proctitis during the September 1968 hemorrhoidectomy, but those records were not associated with the claims file until 2005.  

In addition to his September 2008 testimony, the Veteran contended in various written statements received during this appeal that his prior claims (received in December 1969, March 1977, and November 1981) were not restricted to hemorrhoids, but rather, included a claim for service connection for hemorrhagic proctitis/ulcerative colitis.  Thus, it was his assertion that an earlier effective date was also warranted on the basis of the RO's failure to adjudicate his pending claims for this condition(s).  

Considering the record in light of the above, and resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for an effective date of December 8, 1969, for the award of service connection for ulcerative colitis are met.

Initially, the Board notes that pertinent facts in this case fall squarely within the purview of 38 C.F.R. § 3.156(c).  The contents of the additional service treatment records associated with the claims file in April 2005 provided the basis for the opinion provided by Dr. Sninsky, as the service treatment records previously associated with the claims file did not include a diagnosis of hemorrhagic proctitis, and Dr. Sninsky specifically opined that the Veteran had hemorrhagic proctitis that eventually expanded to the left side of his colon from his initial presentation in 1968.  Moreover, the September 2005 VA examiner also relied on the service treatment records associated with the claims file in April 2005, as the examiner stated that, "given the clinical history of the patient from 1967 onwards it is at least as likely as not that the patient could have had ulcerative colitis that was not diagnosed in the military."

As discussed above, the governing regulation makes clear that an award based all or in part on such records should be effective on the date entitlement arose or on the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c).  Here, the medical evidence demonstrates that the Veteran's entitlement to service connection arose with the onset of ulcerative colitis in service.  While the Board acknowledges that there was no diagnosis of ulcerative colitis, specifically, in service, the Veteran has reported a continuity of symptoms and treatment therefor since service, and the records from Dr. Burke reflect diagnoses of colitis as early as 1972.  Since entitlement arose during the Veteran's active duty service, the relevant inquiry is the date VA received the previously decided claim (as denied by RO rating decision dated in August 1986).  See id.  

Relevant legal authority provides that a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Regardless of whether a claim is formal informal, it must, at a minimum, identify the benefit sought and express some intent to seek it.  See 38 C.F.R. § 3.155(a); see also Brannon v. West, 12 Vet. App. 32, 34 (1998).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The Court has held that VA has a special obligation to read pro se filings in a liberal manner.  See Ingram v. Nicholson, 21 Vet. App. 232, 238 (2007) (stating that VA has a duty to sympathetically read a pro se veteran's filings to determine whether a claim has been raised).  See also Robinson v. Shinseki, 557 F.3d 1355, 1358-59 (Fed. Cir. 2009), citing, e.g., Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009).  Additionally, consideration should be given to the fact that most veteran-claimants lack medical expertise.  Therefore, any claim for benefits should be construed based on the reasonable expectations of the non-expert, self-represented claimant as well as the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In other words, VA should focus on the claimant's description of history and symptomatology when evaluating the breadth and scope of a claim.  See id. at 4-5.  

As previously noted above, the Veteran filed a formal claim for service-connected compensation benefits that was received by the RO on December 24, 1969-within the same month as his separation from active duty service.  Although he specifically identified the September 1968 hemorrhoid operation in the section describing the 'nature of sickness, disease, or injuries for which claim is made . . .,' the Veteran also remarked that he had experienced "pains in [the] lower abdomen since [the] operation."  Pertinent to this appeal, service treatment records on file during the development of the Veteran's December 1969 claim did not contain information showing the diagnosis of hemorrhagic proctitis discovered during his hemorrhoidectomy or subsequent treatment of this disease.  Rather, the only information regarding his surgery indicated that it was for internal hemorrhoids.  Furthermore, while there was evidence of treatment for stomach cramps and diarrhea during service (in January 1969), there was nothing to indicate that such symptoms may have been related to a chronic disease process, such as hemorrhagic proctitis or ulcerative colitis, rather than an isolated viral or bacterial infection.  

The Board acknowledges that it is not the intent of the law to require VA to impart meaning to a veteran's statements or evidence where there is none.  See, e.g., MacPhee v. Nicholson, 459 F.3d 1323, 1328 (Fed. Cir. 2006); see also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that the mere presence of medical evidence does not establish an intent on the part of the veteran to seek service connection).  However, the Veteran's December 1969 claim does not identify a specific diagnosis; rather, it contends service connection should be granted for residuals of an operation-abdominal pain-in which both hemorrhoids and hemorraghic proctitis were diagnosed.  Furthermore, while the Veteran clearly complained of symptoms pertaining to hemorrhoids at VA examination in December 1970, there is no medical evidence associating any abdominal pain with this disease.  In fact, no mention was made of the Veteran's abdominal complaints in the April 1970 rating decision awarding service connection for hemorrhoids.  

The Board acknowledges that later correspondence, such as the Veteran's March 1977 or November 1981 claims, evidence a clearer intent to seek VA compensation benefits for hemorrhagic proctitis or ulcerative colitis.  In this regard, evidence received in conjunction with these claims consisted of medical evidence of a current diagnosis of ulcerative colitis as well as lay evidence describing an onset of symptoms during service with continuity of such symptomatology since service.  However, the fact remains that the Veteran's service treatment records (to include the newly-received hospital records) show that his September 1968 hemorrhoidectomy revealed hemorrhagic proctitis in addition to hemorrhoids.  Moreover, subsequent service treatment records (dated in January 1969 and August 1969) contain medical evidence suggestive of an exacerbation of ulcerative proctitis and possible expansion to his colon.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 1 Vet. App. 49, 53-56 (1990). 

Therefore, given the facts noted above, and resolving all reasonable doubt in Veteran's favor, the Board concludes that the Veteran's December 1969 claim asserting abdominal pain since his September 1968 operation reasonably raises a claim for a disability manifested by such symptom (i.e., hemorrhagic proctitis or ulcerative colitis), separate and distinct from his claim for service connection for hemorrhoids, especially when viewed in light of his complete service treatment records.  See Robinson, 557 F.3d at 1358-59; Clemons, 23 Vet. App. at 5; Ingram, 21 Vet. App. at 238.  See also 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Mayhue, 24 Vet. App. at 280 (noting that the reason VA reconsiders decisions based on newly-discovered service department records is 'that a claimant should not be harmed by an administrative deficiency of the government').  

There is no indication that the matter of service connection for underlying  disability was adjudicated by the RO until August 1986.  Moreover, it would be difficult to assert that the April 1970 rating decision constituted a sub silentio denial of the claim given that the Veteran himself was unaware of his diagnosis of hemorraghic proctitis during service at such time.  See Ingram, 21 Vet. App. at 253-54.  Thus, the December 1969 claim for service connection for a disability manifested by abdominal pain (i.e., residuals of hemorraghic proctitis or ulcerative colitis) remained pending until its adjudication in August 1986.  Accordingly, an earlier effective date of December 8, 1969, for the award of service connection for ulcerative colitis is warranted.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.155(a), 3.156(c), 3.400.  The Board notes that the effective date is December 8, 1969, rather than December 24, 1969 (i.e., the date of receipt of the Veteran's previously decided claim) because the Veteran's claim was received within one year of his separation from active duty service.  See 38 C.F.R. § 3.400(b)(2)(i).  

As a final note, the Board observes that the Court directed it to "assign an appropriate disability rating and consider the applicability of staged ratings if appropriate."  The only issue within the Board's jurisdiction at this time, however, is the appropriate effective date of his award of service connection for ulcerative colitis.  The RO, in implementing this decision, will consider and assign an initial disability rating for the Veteran's disability which he may then appeal if he disagrees with the initial rating assigned.  


ORDER

An effective date of December 8, 1969, for the award of service connection for ulcerative colitis is granted, subject to the legal authority governing the payment of VA compensation benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


